department of the treasury internal_revenue_service washington d c date uilc number info release date the honorable carolyn b maloney member u s house of representatives third ave suite new york n y attention ms kristin harrison dear congresswoman maloney this letter responds to your inquiry of date your constituent refers to a letter i sent to your office on date says that letter did not provide the statutory authority for reducing foreign_source_income by a portion of a pension deduction when computing the foreign_tax_credit_limitation my office has corresponded with these correspondences address various issues of concern to including the statutory basis for reducing foreign_source_income by a portion of a pension deduction several times since february the date letter copy enclosed addressed the foreign_tax_credit and its interaction with the deduction for retirement contributions in particular it discussed the limitation of the credit to the amount of u s tax attributable to foreign source taxable_income we explained in detail the requirement to allocate and if necessary apportion deductions to determine foreign source taxable_income a letter copy enclosed that on date my office sent detailed the statutory and regulatory bases for allocating and apportioning deductions for the foreign_tax_credit_limitation in particular we described the requirement in sec_862 of the internal_revenue_code the code that foreign source gross_income must be reduced by expenses losses and other deductions that are properly allocated or apportioned to that income we pointed out the language in the regulations that provides that a deduction is considered definitely related to a class_of_gross_income if it is incurred as a result of or incident to an activity with regard to the deduction for a pension_plan for a self-employed_individual about which inquired we said a deduction for contributions to a defined contribution keogh_plan is considered definitely related to a class_of_gross_income consisting of self-employment earned_income when calculating the foreign_tax_credit_limitation that deduction is allocated and apportioned if necessary to earned_income from u s and or foreign sources on two other occasions copies of we have also corresponded with these letters are also enclosed on date we explained how the u s - canadian tax_treaty affirms the right of the united_states to apply the code’s limitations on the foreign_tax_credit as noted in that letter the treaty applies the principle that a taxpayer’s country of residence may limit the foreign_tax_credit that it allows in a manner that appropriately considers its domestic tax_base and rates had not found finally our date letter expressed regret that our responses to her previous inquiries to be satisfactory it explained that information letters written by the national_office of chief_counsel are intended to call attention to well-established interpretations or principles of tax law without applying them to specific facts in our past four letters to we have given her all the information we have on this subject i hope this information is responsive to your letter and have any further questions or comments please call teresa b hughes identification_number at ’s concerns if you sincerely john m staples assistant chief_counsel international enclosures date uilc the honorable carolyn b maloney member u s house of representatives third ave suite new york n y attention ms susan branagan dear congresswoman maloney we are responding to your letter of date in which you enclosed a letter from expresses concern about the internal revenue code’s code application of the foreign_tax_credit and pension rules to income_earned_abroad this letter responds to the foreign_tax_credit aspects of inquiry a copy of both your and ’s letters has been sent to the office of the assistant chief_counsel employee_benefits and exempt_organizations which will address the pension-related issues expresses concern that the code’s rules as stated on form do not allow her husband a sufficient foreign_tax_credit in particular she points out that the allocation of her husband’s retirement contribution deductions against foreign_source_income effectively reduces his allowable foreign_tax_credit notwithstanding the fact that canada does not allow a concomitant deduction as a result tax_credit computation can be seen as understating his foreign_source_income and as a result allowing an insufficient foreign_tax_credit ’s foreign ’s letter accurately points out that the united_states allows a credit for foreign taxes paid based on its understanding of the source_of_income and deductions attributable to that income which may be inconsistent with foreign law these differences can reduce a taxpayer’s allowable foreign_tax_credit under u s law underlying these rules is the generally accepted principle that a taxpayer’s country of residence may limit the foreign_tax_credit that it allows in a manner that appropriately considers its domestic tax_base and rates in general the code implements this principle by limiting the amount of foreign taxes that may be credited against u s tax to the amount of u s tax that is attributable to a taxpayer’s foreign source taxable_income computing foreign source taxable_income requires dividing a taxpayer’s deductions between u s and foreign source gross_income the first step in dividing a taxpayer’s deductions is to allocate the deductions to a class_of_gross_income for deductions to be allocated to a class_of_gross_income they must have been incurred as a result of incident to or in connection with an activity or property from which the class_of_gross_income is derived where for purposes of the foreign_tax_credit a class of income includes income from both u s and foreign sources the deduction must then be apportioned to ie divided on a pro_rata basis between both types of income certain expenses such as a deduction for retirement contributions are allocated to both u s and foreign source gross_income because they were incurred in connection with income that is from both u s and foreign sources thus a pro_rata part of the expenditure for a u s retirement_plan reduces foreign_source_income because this reduction is made with regard to the code’s determination of u s and foreign_source_income this reduction occurs whether or not the expense is deductible in the country where the income was earned further the foreign_tax_credit is limited to the lower_of the foreign tax paid on the foreign_source_income or the u s tax attributable to that income this limitation is necessary to prevent the foreign_tax_credit from offsetting u s tax on domestic source income which would otherwise occur where the tax_rate imposed by a foreign_country on income earned in that country is in excess of the u s rate of taxation imposed on comparable u s source income application of the allocation and apportionment rules and of the foreign_tax_credit_limitation may result in foreign taxes not being creditable for the year in which they were paid to the extent that a portion of foreign taxes is not creditable in any particular year the unused amount of taxes can be carried back to the two prior taxable years and then carried forward to the five succeeding taxable years taxes that are carried back or carried forward are subject_to the above-described foreign_tax_credit limitations as applied to the carry to year we hope that these comments are responsive to your letter and concerns if you have any further questions or comments please call teresa b hughes employee id at sincerely john m staples assistant chief_counsel international uil date cc intl thughes cor-103378-99 dear we have received a copy of your letter of date to mr alan pipkin of the employee_plans division of the irs and have been asked to address the impact of the u s -canada income_tax convention the treaty on the foreign_tax_credit and on deductions allocated to foreign_source_income in our letter of date a copy of which is attached to congresswoman carolyn maloney which we understand she forwarded to you we discussed the internal revenue code’s foreign_tax_credit_limitation this letter supplements our february letter to consider specifically the treaty our february letter described and the treaty similarly applies the principle that a taxpayer’s country of residence may limit the foreign_tax_credit that it allows in a manner that appropriately considers its domestic tax_base and rates in particular article xxiv provides that the united_states shall grant its citizens and residents a credit for canadian taxes i n accordance with the provisions and subject_to the limitations of the law of the united_states the treasury department’s technical explanation of the treaty 1986_2_cb_275 confirms that the limitations of u s law includes the foreign_tax_credit_limitation imposed by the code as a result the treaty provisions do not vary the general application of the principles and rules described in our february letter we hope that these comments are responsive to the issues you raised if you have any further questions or comments please call teresa b hughes employee id at sincerely irwin halpern senior technical reviewer branch associate chief_counsel international date cc intl br3tbhughes cor-112798-99 uil dear this letter responds to your letter dated date and supplements our letters dated february and date your letter expresses certain specific concerns about the allocation and apportionment of expenses for purposes of computing the foreign_tax_credit in an attempt to address your concerns this letter utilizes a question and answer format q what is the basis for allocating and apportioning a portion of a deduction to foreign_source_income a sec_862 titled taxable_income_from_sources_without_the_united_states provides from the items of gross_income specified as foreign source in subsection a there shall be deducted the expenses losses and other deductions properly apportioned or allocated thereto and a ratable part of any expenses losses or other deductions which cannot definitely be allocated to some item or class_of_gross_income one of the items specified in sec_862 to which expenses may be apportioned or allocated is compensation_for labor or personal services performed without the united_states sec_861 contains analogous language with regard to u s source income because the statutory language of sec_861 and sec_862 does not provide specific rules on how expenses are properly allocated and apportioned to items of gross_income treasury regulations address these issues a single set of regulations address the computation of taxable_income ie gross_income less deductions from u s and foreign sources under sec_1_861-8 a taxpayer is required to allocate deductions to a class_of_gross_income and then if necessary to make the determination required by the operative_section of the code to apportion deductions within the class_of_gross_income between the statutory_grouping and the residual_grouping of gross_income sec_1 b provides that a deduction is considered definitely related to a class_of_gross_income and therefore allocable to such class if it is incurred as a result of or incident to an activity or in connection with property from which such class_of_gross_income is derived for purposes of the foreign_tax_credit_limitation the statutory_grouping is foreign_source_income and the residual_grouping is u s source income thus when computing this limitation where the class_of_gross_income to which a deduction is allocated has both u s and foreign_source_income the deduction will be apportioned between u s and foreign_source_income on a pro_rata basis q where in the regulations does it specifically state that a portion of retirement deductions is apportioned to foreign_source_income a as you note in your letter the sec_1_861-8 regulations do not specifically address allocating and apportioning keogh or other retirement contribution deductions for purposes of the foreign_tax_credit_limitation instead the apportionment of retirement contributions on the basis of the taxpayer’s earned_income represents an application of sec_1_861-8's general_rule that a deduction is considered definitely related to a class_of_gross_income and therefore allocable to such class if it is incurred as a result of or incident to an activity in the case of a self-employed_individual the deduction for retirement_plan contributions to a defined contribution keogh_plan is considered definitely related to a class_of_gross_income consisting of self-employment earned_income as a result when calculating the foreign_tax_credit_limitation the deduction with respect to that contribution is allocated and apportioned if necessary to that earned_income from u s and or foreign sources thus if an individual has self- employment earned_income from u s and foreign sources and makes a qualified_pension contribution the deduction for that contribution is allocated to the self- employment earned_income and then apportioned on a pro_rata basis between the u s and foreign source components of that earned_income q what is the statutory authority for the allocation and apportionment rules a as previously stated sec_861 and sec_862 provide the general rules that gross_income from u s sources and foreign sources respectively are to be reduced by the deductions properly allocated or apportioned thereto and by a ratable part of any deductions that cannot definitely be allocated to some item or class_of_gross_income where a statute does not provide specific rules for implementing its provisions sec_7805 authorizes the secretary_of_the_treasury to prescribe all needful rules and regulations for the enforcement of this title administrative regulations including treasury regulations are subject_to judicial review generally stated the courts will uphold an agency’s statutory interpretation in a regulation if the interpretation is reasonable and does not conflict with the plain language and purpose of the statute we are aware of no judicial opinions concerning the application of sec_1_861-8 to retirement contributions however in 104_tc_719 the u s tax_court upheld the validity of the portion of the sec_1_861-8 regulations that addresses allocating and apportioning state income taxes the court held that the regulations contain a reasonable basis for allocating the state tax deduction for purposes of sec_904 the rules concerning the allocation and apportionment of state income taxes apply sec_1_861-8's general_rule that focuses on the factual relationship between deductions and a class_of_gross_income q why is there a special rule for qualified retirement contributions under sec_911 a the sec_911 regulation referred to in your letter sec_1_911-6 was issued under sec_911 of the code sec_911 provides that a taxpayer who claims the foreign_earned_income_exclusion may not claim a deduction exclusion or credit to the extent it is properly allocable to or chargeable against excluded foreign_earned_income sec_911 attempts to prevent an inappropriate double benefit taxpayers who benefit from the foreign_earned_income_exclusion should not receive a second benefit by reducing their nonexcluded income by deductions considered to be attributable to the excluded foreign_earned_income thus the sec_911 regulations require taxpayers to allocate and apportion their deductions to determine the portion of their deductions related to sec_911 excluded income this allocation and apportionment is done under the rules of sec_861 as an exception to this rule and solely for purposes of sec_911 sec_1_911-6 lists certain personal deductions including qualified retirement contributions that are not considered chargeable to sec_911 excluded income our research has not revealed the specific rationale behind sec_1_911-6’s personal deductions exception or the reason why qualified retirement contributions were included therein moreover our research has not revealed why the sec_911 regulations characterize all qualified retirement contributions as not definitely related to any class_of_gross_income we note however that the sec_911 rule provides an exception to the generally applicable rules in sec_1_861-8 which apply for purposes of computing the sec_904 limitation in grunebaum v commissioner the u s tax_court and the second circuit_court of appeals upheld the application of these rules for purposes of the sec_904 foreign_tax_credit_limitation we have enclosed a copy of the second circuit and tax_court opinions for your consideration we hope this letter responds to your concerns if you have any further questions or comments please call teresa b hughes employee id at sincerely irwin halpern senior technical reviewer branch office of the associate chief_counsel international attachments date cc intl br3tbhughes cor-102384-00 uilc dear thank you for your letter and attachment of date we appreciate your concerns about the interaction between retirement_plan contribution deductions and the foreign_tax_credit allowed for taxes paid outside the united_states and regret that you have not found our answers to your questions to be satisfactory information letters are intended to call attention to well-established interpretations or principles of tax law including tax_treaties without applying them to specific facts our letters to you have explained the principles and interpretations of tax law applicable to your inquiry specifically in our letter of date to congresswoman carolyn b maloney a copy of which you received we discussed the foreign_tax_credit the limitation of the credit to the amount of u s tax attributable to foreign source taxable_income and the requirement that deductions be allocated and if necessary apportioned in order to determine foreign source taxable_income in our letter to you of date we discussed how the u s -canadian tax_treaty affirms the right of the united_states to apply the internal revenue code’s limitations on the foreign_tax_credit finally our date letter to you explained the bases for allocating and apportioning deductions specifically retirement contribution deductions for purposes of the foreign_tax_credit_limitation the contact person for this letter is teresa b hughes employee id who can be reached at sincerely irwin halpern senior technical reviewer branch associate chief_counsel international
